MEMORANDUM **
Dong Ying Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), we deny the petition for review.
The BIA did not abuse its discretion in denying Chen’s motion to reopen because he failed to offer any new or previously unavailable evidence. See 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R. §§ 1003.2(a), (c).
The BIA did not abuse its discretion in denying Chen’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s prior decision. See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1).
Lastly, we reject Chen’s contention that the BIA’s denial of his motions violated due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.